UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6400



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NATHANIEL WATKINS, a/k/a J.R., a/k/a Peanut,
a/k/a Nut,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Chief
District Judge. (CR-90-260-A, CA-93-1035-AM)


Submitted:   April 25, 2002                    Decided:   May 8, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nathaniel Watkins, Appellant Pro Se. Michael R. Smythers, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathaniel Watkins seeks to appeal the district court’s orders

denying his motion filed under 18 U.S.C.A. § 3582(c)(2) (West

2000), which the court construed as being filed under 28 U.S.C.A.

§   2255    (West   Supp.     2001),        and   denying   his    motion   for

reconsideration.     We have reviewed the record and the district

court’s opinions and find no reversible error.                    Although the

district court construed Watkins’ claim that his base offense level

should be reduced to thirty-eight in accordance with Amendment 505

to the sentencing guidelines as being filed under § 2255, the claim

was properly brought under § 3582(c)(2).            We find that any error in

construing that claim is harmless because, applying the Amendment

to Watkins’ case, he is not entitled to relief.             We also find that

the district court properly denied Watkins’ remaining claims as

being successive. Finally, with regard to the denial of his motion

for reconsideration, Watkins failed to challenge that order in his

informal brief and, therefore, has waived appellate review under

4th Cir. R. 34(b).

     Accordingly,    we     deny   a   certificate    of    appealability   and

dismiss the appeal substantially on the reasoning of the district

court.     United States v. Watkins, Nos. CR-90-260-A; CA-93-1035-AM

(E.D. Va. Jan. 4, 2002; Feb. 11, 2002).               We dispense with oral

argument because the facts and legal contentions are adequately




                                        2
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3